Citation Nr: 0615617	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  97-32 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for status post anterior compartment fasciotomy, right leg.  

2.  Entitlement to an initial rating in excess of 10 percent 
for status post anterior compartment fasciotomy, left leg.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to 
August 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

The Board has characterized the veteran's service-connected 
right and leg disabilities in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing claims for a higher initial rating following 
a grant of service connection from those involving a request 
for an increase for already service-connected disability).  

In March 2006 the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

At the 2006 hearing mentioned above, the veteran testified as 
to the severity of his right and left leg conditions.  In 
addition to experiencing limited leg movements, exercise-
induced pain, muscle spasms and cramps in his legs, he 
indicated that he also had pain in his knees and ankles which 
he associated with his service-connected status post anterior 
fasciotomies.  He and his representative asserted that he 
experienced significant muscle injuries as a result of his 
leg problems.  

Disability evaluations of service-connected disorders are 
determined by the application of a schedule of ratings that 
is based on average industrial impairment.  38 U.S.C.A. § 
1155 (West 2002).  Separate diagnostic codes identify the 
various disabilities.  The service connected disabilities at 
issue before the Board at this time are not specifically 
listed in the rating schedule.  Under 38 C.F.R. § 4.20 
(2005), when an unlisted condition is encountered, it will be 
permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical location and symptomatology are 
closely analogous.  

In this case, when service connection was first established, 
noncompensable ratings were assigned by analogy under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 (impairment of 
tibia and fibula).  Pursuant to that code, a 10 percent 
rating is warranted for slight knee or ankle disability.  For 
a 20 percent evaluation, there must be moderate knee or ankle 
disability.  In April 2005, when it was determined that 10 
percent ratings were warranted for the veteran's right and 
left leg conditions, the RO evaluated each anterior 
compartment fasciotomy by analogy under 38 C.F.R. § 4.71a, DC 
5224, which reflects that the condition will be rated as 
arthritis.  Pursuant to DC 5003, each leg was awarded a 10 
percent rating for painful or limited motion of a major joint 
or group of minor joints.  

In the statement of the case issued in April 2005, in 
addition to citing DCs 5224 and 5003, the RO cited DC 5311 
regarding muscle injury.  The provision of 38 C.F.R. 
§ 4.73, DC 5311 refers to muscle group XI, the muscles that 
function to provide propulsion in plantar flexion of the 
foot, stabilization of the arch, flexion of the toes, and 
flexion of the knee.  Muscle Group XI consists of the 
posterior and lateral crural muscles and muscles of the calf, 
that is, triceps surae (gastrocnemius and soleus), tibialis 
posterior, peroneus longus, peroneus brevis, flexor hallucis 
longus, flexor digitorum longus, popliteus, and plantaris.  
Under DC 5311, a slight disability warrants a noncompensable 
rating, a moderate disability warrants a 10 percent rating, a 
moderately severe disability warrants a 20 percent rating, 
and a severe disability warrants a 30 percent rating.  

The evidence of record in this case includes private and VA 
medical documents.  Private records from 1994 show treatment 
for recurrent bilateral leg pains due to compartment 
syndrome.  When examined by VA in May 2005, treadmill testing 
was halted with the veteran running at 4 mph after a total of 
8 minutes, due to right calf pain.  A procedure involving a 
needle inserted into the calf confirmed compartment syndrome.  

As discussed during the recent hearing, the Board will 
consider the possible assignment of another DC if it works in 
the veteran's favor.  It is noted that the assignment of a 
particular DC is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One DC may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrable symptomatology.  Any 
change in the DC by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  Based on recent medical evidence and the veteran's 
testimony, the Board concludes that additional medical 
inquiry is necessary to determine the true nature and current 
level of severity of manifestations of the veteran's service-
connected status post anterior compartment fasciotomy of the 
right and left legs.  Moreover, following such inquiry, the 
RO should consider each appropriate DC to determine which 
rating code results in the highest disability rating.  The RO 
must specifically determine whether it is more appropriate to 
evaluate the current manifestations of the veteran's service-
connected disabilities under 38 C.F.R. § 4.73, DC 5311 or 38 
C.F.R. § 4.124a, DC 5262, or to continue the evaluations of 
these disabilities by analogy under 38 C.F.R. § 4.71a, DCs 
5024-5003.  

The actions identified herein are consistent with the duties 
imposed by the Veteran Claims Assistance Act 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA.  Hence, in addition to 
the actions requested below, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to readjudicating the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  AMC should arrange for the veteran to 
undergo a VA examination in support of 
his claims for higher initial evaluations 
for right and left leg disabilities.  AMC 
should forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask him to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) note and describe the severity of 
all manifestations of the veteran's 
service-connected right and left leg 
disabilities, including any that 
affect his knees, ankles and 
muscles;

b) if the veteran's service-
connected disabilities involve 
muscle injury, identify the muscle 
group(s) affected and characterize 
the severity of such injury as 
slight, moderate, moderately severe 
or severe; and  

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  AMC should then readjudicate the 
veteran's claims based on all of the 
evidence of record.  In so doing, the RO 
should consider all appropriate DCs, 
including DCs 5024-5003, 5311 and 5262, 
those pertaining to limitation of motion 
of the leg, including DCs 5260 and 5261, 
and, if appropriate, those governing 
ratings of the knees and ankles.  If 
either benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and his representative a supplemental 
statement of the case and an opportunity 
to respond thereto. 

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
L. J. N. Driever
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





